Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 4, 2019                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

  156583 & (31)(32)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 156583
                                                                     COA: 338845
                                                                     Wayne CC: 02-003223-FC
  KEVIN DESHAWN SYKES,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the August 24, 2017 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D). The motion to remand is
  DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 4, 2019
         a0128
                                                                                Clerk